DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 16, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2021.

Claim Rejections - 35 USC § 112
Claim limitation “anchor means and means for rotating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams US832516.
Claim 1. Williams discloses a tool comprising: a head (7) having a radius, the radius including a channel (8) formed therein; anchor means (6) formed in the head; and, means (13) for rotating the head about anchor means.

Claim 3. Williams discloses the head comprises a circular- configuration anchor means is eccentric within the head and relative to the radius (as shown in Fig.1).

Claim 4. Williams discloses a tool comprising: a head (7) having a radius, the radius including a channel (8) formed therein; anchor means (6) eccentric to the radius formed in the head; and, a lever (13) depending from the head.

Claim 5. Williams discloses the channel comprises a floor (denoted by 8) intermediately disposed between a first side wall and a second side wall (as illustrated in Fig.2).

Claims 4, 7-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West US1242623.
Claim 4. West discloses a tool comprising: a head (8) having a radius, the radius including a channel (9) formed therein; anchor means (5) eccentric to the radius formed in the head; and, a lever (3) depending from the head.

Claim 7. Williams discloses comprising a base (2) depending from the lever (1), the base including a cavity (occupied by flat portion of 1) and a grip (flat portion of 1) selectively attachable and detachable within in the cavity.

Claim 8. Williams discloses a body having a head (8), a base (3), and a lever (curved portion of 1) intermediately disposed between the head and the base (Fig.6); a radius formed along the head; a channel (9) formed within the radius; and anchor means (5) formed on the head and eccentric to the radius.

Claim 9. Williams discloses the channel comprises a floor intermediately disposed between a first side wall and a second side wall (as shown in Fig.3).

Claim 13. Williams discloses the base comprises a cavity (portion of 2 shown by dash line, occupied by element 1).

Claim 14. Williams discloses a grip (denoted by flat portion of element 1 inserted in element 2, Fig.6) selectively attachable and detachable to the cavity.

Allowable Subject Matter
Claims 6, 10, 11, 12, 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the channel further comprises a ramp in communication with the floor and the first and second side walls, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633